Case 8:19-cv-00803-VMC-AEP Document 79 Filed 05/21/19 Page 1 of 5 PagelD 511

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,

Plaintiff,

Case No. 8:19-cv-803-T-33AEP

REGENCY, INC., KELLY WOLFE,
SCHUYLER POPPE, MICHELLE
KOEHLINGER, FRANZ “LJ”
HILBERATH, PATSY TRUGLIA,
CHRISTINE TRUGLIA, RUFUS
FRENCH, LATEESE FORD, AND
R&L SENIOR MARKETING a/k/a
R&L MARKETING GROUP LLC,
AARON WILLIAMSKY, NADIA
LEVIT, and STAR MEDICAL
SUPPLY,

Defendants.

STIPULATED PRELIMINARY INJUNCTION AS
TO DEFENDANT REGENCY, INC.

THIS MATTER comes before the Court upon the United States’ Ex Parte Motion for
Temporary Restraining Order and Preliminary Injunction and Supporting Memorandum of
Law, pursuant to 18 U.S.C. § 1345, filed on April 4, 2019 (Doc. 2); the Ex Parte Complaint
for Temporary Restraining Order and Preliminary and Permanent Injunction, pursuant to 18

U.S.C. § 1345, also filed on April 4, 2019 (Doc. 1); and the Declaration of Special Agent
Case 8:19-cv-00803-VMC-AEP Document 79 Filed 05/21/19 Page 2 of 5 PagelD 512

Mitchell Blum (Doc. 4). At issue before the Court is the United States’ request for a
preliminary injunction.

The United States alleged in its ex parte filings that Defendant Regency, Inc.
(“Regency”) was engaged in federal health care fraud offenses and had dissipated proceeds of
the alleged fraud (Doc. 2 at p. 3). The United States moved for a temporary restraining order
and preliminary injunction enjoining Defendant from continuing to commit federal health care
fraud offenses, and freezing all of Defendant’s assets, which the United States alleged were
derived from the fraud or of an equivalent value of the fraud proceeds (Doc. 2 at p. 3, p. 23).

On April 4, 2019, the Court found that the United States had sufficiently demonstrated
in its ex parte filings that Defendant was violating and was about to violate federal health care
fraud offenses, and that the statutory conditions for granting a temporary restraining order
under 18 U.S.C. § 1345 had been met. (Doc. 6 at pp. 1-2). The Court issued the Temporary
Restraining Order (“TRO”) (1) enjoining Defendant from committing health care fraud
offenses, (2) freezing Defendant’s assets, (3) ordering Defendant to preserve business,
financial, and accounting records, as well as medical records related to Defendant’s business
operations, and (4) ordering Defendant to make financial disclosures to the Government (Doc.
6). On April 16, 2019, the Court granted the United States’ motion to extend the TRO until
the entry of an Order on the United States’ request for a preliminary injunction (Doc. 33).

On April 25, 2019, Defendant responded in opposition to the United States’ motion for

a preliminary injunction and requested an evidentiary hearing (Doc. 50).
Case 8:19-cv-00803-VMC-AEP Document 79 Filed 05/21/19 Page 3 of 5 PagelD 513

On April 25, 2019, the Court granted the United States’ request to modify the TRO to
release funds subject to federal seizure warrants (Doc. 42). Subsequently, pursuant to ex parte
warrants, the United States seized funds from Defendant’s bank account!

On May 9, 2019, Defendant submitted financial disclosures to the United States.

A hearing on the United States’ request for a preliminary injunction is scheduled for
May 24, 2019 (Doc. 65, Doc. 66).

The United States contends that a preliminary injunction is warranted because
Defendant has violated and unless enjoined could continue to violate 18 U.S.C. § 1349, 18
U.S.C. § 371, 42 U.S.C. § 1320a-7b(b)(2)(A), and/or has committed a Federal health care
offense (as defined in 18 U.S.C. § 24(a)) and unless enjoined could continue to commit a
Federal health care offense through the submission of false and fraudulent claims to the
Medicare program; and Defendant has alienated or disposed of property, and unless enjoined
could continue to alienate or dispose of property, obtained as a result of a Federal health care
offense, property which is traceable to such violation, or property of equivalent value.

Defendant agrees to the Court’s jurisdiction over it and the subject matter of this action.
Defendant does not admit or deny the allegations contained in the United States’ ex parte
filings.

To avoid the delay, uncertainty, inconvenience, and expense of protracted litigation of
the above claims, the United States and Defendant consent to the entry of this Preliminary

Injunction, as set forth below. The United States and Defendant’s agreement to the entry of

 

' Defendant contends, and the United States disputes, that, even assuming the veracity of the allegations, the
United States has seized sufficient assets to satisfy any potential forfeiture obligations.
Case 8:19-cv-00803-VMC-AEP Document 79 Filed 05/21/19 Page 4 of 5 PagelD 514

this Preliminary Injunction is neither an admission of liability or wrongdoing by Defendant
nor a concession by the United States that its claims are not well founded.

Upon consideration of the parties’ agreement and the record in this case, it is
ORDERED and ADJUDGED that Defendant, its agents, employees, companies, attorneys,
and all persons acting in concert and participation with it, including all banking and other
financial institutions at which Defendant does business, and all corporations over which
Defendant exercises control, who receive actual or constructive notice by personal service, by
publication, or otherwise, be enjoined as follows:

From making or submitting or conspiring to make or submit any claims to the Medicare
program or any health care benefit program, as defined in 18 U.S.C. § 24(b), in violation of 18
U.S.C. § 1347, 18 U.S.C. § 1349, 18 U.S.C. § 371, and/or 42 U.S.C. § 1320a-7b(b)(2)(A), and
from committing any Federal health care offense, as defined in 18 U.S.C. § 24.

It is FURTHER ORDERED that Defendant, its respective agents, employees,
companies, attorneys, and all persons acting in concert and participation with Defendant,
including all banking and other financial institutions at which Defendant does business, and all
corporations over which Defendant exercises control, are ordered:

l. To preserve all business, financial and accounting records, including bank
records, that detail any of Defendant’s business operations and disposition of any payment that
directly or indirectly arose from the payment of money to any Defendant on behalf of the

Medicare program;
Case 8:19-cv-00803-VMC-AEP Document 79 Filed 05/21/19 Page 5 of 5 PagelD 515

2. To preserve all medical records, including patient records, that relate to
any of Defendant’s business operations and/or to services for which claims were submitted to
the Medicare program.

Defendant may not challenge this Injunction in the future based on any grounds that
would have been available to Defendant today. This Preliminary Injunction shall remain
in force until further Order of the Court, and supersedes the TRO previously entered
against this Defendant.

‘ pst
DONE and ORDERED in chambers in Tampa, Florida this es day of May, 2019.

VIRGINIA M. HERNANDEZ COVINGTON
UNITED STATES DISTRICT JUDGE
cc: All counsel of record
